DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 8, a mobile body with a reflection control layer is claimed where there is no structure which defines the mobile body as comprising a vehicle-body paint layer of the vehicle. Thus, it is not clear how the reflection control layers can be on the paint layer. 
Further regarding claims 5 and 8, it is not clear what the term “vehicle-body paint layer” is intended to encompass as there is no description of the vehicle-body or what is defined as the paint layer. For purposes of examination, Examiner will assume any layer which coats the mobile body is included in the term “paint layer.”
Claim 5 and 8 recites the limitation "the vehicle" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-7 are rejected for depending on claim 5. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Remillard et al. (US Pub. 2008/0107841 A1).
Regarding claims 5 and 6, Remillard discloses a vehicle with a painted exterior surface that may include a reflective clear coat composition (abstract). The clear coat may be on an exterior painted part, for example the roof and doors ([0029]) and it is known that painting the car white or silver will reflect a significant amount of visible and NIR portion of the solar spectrum ([0011]). The clear coat on the doors and roof will have greater (different) average reflectance in the NIR region than the front surface that does not have the clear coat. Remillard discloses the article including a substrate, electrocoat, primer coat, and pigment coat ([0017] and [0042]). Either the electrocoat or primer coat may be considered the painted body so that the pigment coat may be considered part of the reflection control layer.
In the alternative, regarding the painted surface being considered part of the claimed reflection control layer but there being an additional painted surface, it has been held that the duplication of parts is prima facie obvious (see MPEP 2144.04 VI. B.). Thus, it would be considered obvious that at least two layers of pigment paint may be added to a vehicle surface to assure paint coverage where the first layer would be considered the painted vehicle surface and the second layer may be considered the reflection control layer. The reflection control layer in the instant Specification is disclosed as being a layer of paint (instant Specification, [0027]-[0028]) so it is considered reasonable that an additional layer of paint may be considered a reflection control layer. Further, Remillard teaches that some of the vehicle surface could be 
Remillard does not specifically disclose the amount of reflection for the painted car. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Remillard discloses a painted surface which is the same surface as disclosed (see instant Specification, [0071] and Wilson, [0029]). Thus, the painted surface in Wilson would be expected to have the average reflectance as claimed. Further, the instant Specification discloses that a black painted car which would be the most absorbing paint color is suitable as a paint (see instant Specification, Fig. 4 and [0028]) so that even the most absorbing color would be expected to reflect some amount infrared radiation, i.e. about 4% or more. 
In the alternative, Remillard teaches that white and silver car reflect more radiation even before adding a clear coat. It would have been obvious to one of ordinary skill in the art that the vehicle may be painted white or silver as a design choice which would result in the painted car without the clear coat (i.e. the front surface) to have a high average reflectance and an average reflectance in the claimed range. 
Regarding claim 7, Remillard discloses the clear coat on the roof having a visible reflectance of 0 to 29% and a near infrared reflectance of 25 to 99% ([0039]). Although Remillard does not disclose the average reflection for 0.3 to 100 microns, it would be 
Regarding claim 8, Remillard discloses the clear coat on the doors and roof so that the remainder of the car is uncoated. Given a car has a structure on the side surfaces beyond the doors (see Fig. 1) so that the side surface would have clear coated door and side structure which is not clear coated, the reflectivity of the roof and side surfaces of the vehicle would be expected to be different.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Pub. 2011/0013272 A1) or in the alternative over Wilson in view of Xu et al. (“Painting of aluminum panels – state of the art and development issues”).
Regarding claims 5, 6 and 8, Wilson discloses a vehicle with a high efficiency solar control system where the automobile has a painted surface (reflection control layer on the front surface) and a film is mounted on its exterior side, specifically the roof (top surface), where the film reflects solar radiation in the near and mid infrared ranges (abstract and [0012]). The film mounted on the roof will reflect more infrared radiation than the painted surface of the car (different average reflectance of the roof and front surface and roof and sides surfaces and average reflectance of the top surface is greater than the rest of the mobile body surface) ([0036]).
Regarding the painted surface being considered part of the claimed reflection control layer but there being an additional painted surface, it has been held that the duplication of parts is prima facie obvious (see MPEP 2144.04 VI. B.). Thus, it would be considered obvious that at least two layers of paint may be added to a vehicle surface 
In the alternative, Wilson discloses that the film may be on the roof, hood (front surface), and door (side surface) so that the film may be on any desired surface of the vehicle ([0012]). Wilson also discloses that the film contains an infrared reflecting layer where the number and thickness of the layers in the infrared reflecting layer may be controlled to tune the amount and percentage of infrared radiation being reflected by the infrared reflecting layer. It would have been obvious to one of ordinary skill in the art at the time of the invention that the roof, hood, and doors may each have the film disclosed in Wilson where the infrared reflecting layer in each film on the roof, hood, and doors may be designed to have different desired amounts of infrared reflecting properties including where the film on doors and hood has a reflection that is less than reflection than roof with the film (see [0012] which suggests that the roof should have the highest amount of infrared reflection). 
In the alternative, to the extent Wilson is not considered to disclose a reflection control layer on a painted body, Xu discloses that a typical automotive painting system includes an E-coat, primer, basecoat, and clearcoat (Xu, Figure 1 and p. 2). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the paint coating in Wilson should include at least 4 layers as taught in Xu to assure a perfect surface appearance, including flawlessness, gloss, build, evenness, 
Wilson does not specifically disclose the average reflectance of the painted front surface of the vehicle being 4% or higher in the wavelength range of 0.75 to 100 microns. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Wilson discloses a painted surface which is the same surface as disclosed (see instant Specification, [0071] and Wilson, abstract). Thus, the painted surface in Wilson would be expected to have the average reflectance as claimed. Further, the instant Specification discloses that a black painted car which would be the most absorbing paint color is suitable as a paint (see instant Specification, Fig. 4 and [0028]) so that even the most absorbing color would be expected to reflect some amount infrared radiation, i.e. about 4% or more. 
Regarding claim 7, Wilson discloses the film having 70% or more transmission in the visible wavelength (30% or less reflection), 80% or more reflection in near and mid infrared range, and some portion of reflection in the far infrared range ([0036]). Although Wilson does not disclose the average reflection for 0.3 to 100 microns, it would be expected to be at least 4% given the very high reflection values in the near and mid infrared ranges, the greater than 4% value in the visible light range and because there is expected to be at least some reflection in the far infrared range.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 12/17/2021, with respect to the rejection(s) of claim(s) 5-9 under 35 USC 102 over Wilson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 103 is made in view of Wilson or Wilson in view of Xu.
Applicant's remaining arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that Wilson and Remillard fail to disclose the feature of the reflection control layers formed on a vehicle-body paint layer since in Wilson the reflection control layer is equated with the reflection control layer and the clear coat in Remillard is equated with the reflection control body. Applicant argues the painted surface in Wilson corresponds to the vehicle-body paint layer of the present claims and the clear coat in Remillard similarly corresponds to the vehicle-body paint layer with no separate reference to a reflection control layer.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the vehicle-body paint layer is a paint layer and a clear coat) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
The term vehicle-body paint layer is not defined in the instant Specification nor the claims. Therefore, the broadest reasonable interpretation must be applied to the term (see MPEP 2111). Here, the broadest reasonable interpretation is not that the paint layer includes any layers that are not specifically an additional reflection control layer but instead is a coating on the body. Therefore, as discussed above, the paint layer may be the E-coat or electrocoat or the primer layer. Once the vehicle-body paint layer is more broadly defined, the additional pigment coat and clear coat may be considered the reflection control layer. This is in line with the instant Specification where the reflection control layer is disclosed as being a pigment or paint layer (see instant Specification, [0027]-[0028]). 
Thus, for the reasons discussed above, the rejection over Remillard is respectfully maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783